Citation Nr: 0305765	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability to include as being proximately due to or the 
result of the service connected right knee disability.

2.  Entitlement to service connection for a back disability 
to include as being proximately due to or the result of the 
service connected right knee disability.

(The issues of entitlement to an increased rating in excess 
of 30 percent for the service connected right knee and 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1951 to June 
1954.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).  The case was remanded from the 
Board to the RO in September 2002.  The veteran presented 
testimony before the undersigned member of the Board at a 
December 2002 videoconference hearing.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating in excess of 30 percent 
for the service connected right knee and entitlement to 
service connection for PTSD pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a) (2)).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002 (to be codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Left knee and back disabilities were first manifest many 
years after service and are unrelated to service.

3.  An etiological relationship has not been demonstrated 
between the veteran's service connected right knee disability 
and the post service manifestation of left knee and back 
disabilities.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during service; a left knee disability is not proximately due 
to or the result of a service connected disease or injury; 
nor may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  A back disability was not incurred in or aggravated 
during service; a back disability is not proximately due to 
or the result of a service connected disease or injury; nor 
may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the July 1998 
and February 1999 rating decisions of the evidence needed to 
substantiate his claims.  He was provided an opportunity to 
submit such evidence.  In the October 1998 statement of the 
case and the March 1999 and May 2001 supplemental statements 
of the case, the RO notified the veteran of all regulations 
relating to his claims, informed him of the reasons for which 
it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  In addition, the RO sent the veteran a VCAA 
compliance letter in February 2002 in which he was informed 
as to VA's duty to notify him about his claims, VA's duty to 
assist him in obtaining evidence for his claims, what the 
evidence must show to establish his claims, what had been 
done to assist the veteran with his claims, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
VA treatment records and private treatment records have been 
obtained.  The veteran has been provided with VA orthopedic 
examinations in February and May 2001 to include medical 
nexus opinions concerning whether an etiological relationship 
exists between the service connected right knee and current 
back and left knee disabilities.  Moreover, the veteran 
provided testimony at a December 2002 teleconference hearing.  
In short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records to include the  May 1954 
separation physical examination are silent regarding 
disability of the left knee or back.

On VA orthopedic examination in March 1959, there were no 
complaints, findings or diagnoses of a left knee or back 
disability.

A November to December 1959 VA hospital report shows that the 
veteran was admitted with a complaint of low back pain.  The 
veteran provided a history of first injuring his back in 
January 1958 while rolling a hose.  He had been hospitalized 
twice after this injury.  The diagnosis was low back pain due 
to an acute back injury.  

On VA examination in October 1965, no complaints or findings 
were made relative to the left knee.  X-rays of the left knee 
were normal.

A July 1982 VA note shows the presence of mechanical low back 
pain.

On VA examination in August 1983, complaints included low 
back pain and discomfort.  X-rays of the low back showed 
minimal arthritis.

VA outpatient records include a January 1996 x-ray report 
which shows the presence of mild left knee arthritis.  X-rays 
of the left knee in August 1997 showed slight narrowing of 
the medial joint space without evidence of bony destruction.  
The impression was an essentially unremarkable left knee.  

Private medical records in August and September 1998 revealed 
a torn meniscus and arthritis of the left knee.  

A February 1999 statement from James Fast, D.O., includes an 
opinion that the veteran's left knee deterioration and a good 
portion of his back degeneration were secondary to his old 
right leg injury.  This opinion was based upon an examination 
and x-ray and MRI reports.

A June 2000 private medical record shows an herniated disc of 
the low back.  

On VA orthopedic examination in February 2001, the veteran's 
claims folder was reviewed.  The veteran also presented 
historical medical information.  Following a review of the 
medical record and current examination, the diagnoses were 
mild degenerative changes of the bilateral knees and lumbar 
spine with retrolisthesis of the fifth lumbar on first sacral 
and right sided disc herniations.  It was opined that the 
etiologies of left knee disability and low back disability 
were unrelated to the right knee disability.  Left knee and 
back disabilities were felt to be entities within themselves 
and were also the outcome of the aging process. 

On VA orthopedic examination in May 2001, the claims folder, 
x-rays and MRI reports were reviewed.  The veteran's medical 
history was recounted.  The veteran reported having back pain 
since the 1950s.  There was constant back pain with 
radiation.  Examination of the knees and back was conducted.  
It was opined that there was no correlation between the left 
knee disability for which there had been basically no 
abnormal findings on examination and right knee disability.  
A MRI showed a possible linear tear of the posterior horn of 
the lateral meniscus.  This finding did not correspond to the 
clinical findings.  It did not seem to the examiner that 
someone with a torn lateral meniscus would not have any 
swelling of the knee at all or that there would be such a 
good x-ray.  With regard to the back, it was opined that low 
back pathology was not related to the right knee.

The veteran testified in December 2002 that his left knee and 
back disabilities were the result of his service connected 
right knee disability. 


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from left 
knee and back disabilities which are either directly related 
to service or are secondary to the service connected right 
knee.  The service medical records are silent regarding the 
presence of any disability of the left knee or back.  In 
fact, low back arthritis was first manifest in the medical 
record many years after service in August 1983.  Arthritis of 
the left knee was first manifest in January 1996.  
Thereafter, medical records have demonstrated the presence of 
additional disability to include a torn meniscus of the left 
knee and disc herniation of the low back.  

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between current left 
knee and back disabilities and the service connected right 
knee disability.  In this regard, there are three medical 
opinions of record.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In this 
case, there are substantial and significant factors which 
favor the valuation of the February and May 2001 VA medical 
opinions over the February 1999 private examiner's opinion.

The VA examiners who performed the February and May 2001 VA 
examinations stressed that they had reviewed the veteran's 
claims folder.  The examiners also recounted pertinent 
aspects of the veteran's medical history.  The February 2001 
opinion was based on the current examination and the entire 
medical record.  It was opined that left knee and low back 
disabilities were unrelated to the right knee disability.  
These additional disabilities were felt to be entities within 
themselves.  It was also felt that the left knee and back 
disabilities were the result of the aging process.  The VA 
examiner in May 2001 noted that there basically had been no 
abnormal findings on the current left knee examination.  The 
examiner noted that an MRI had shown a possible linear tear 
of the left knee, however, it did not seem to the examiner 
that there would be an absence of positive findings on 
examination, to include swelling, if there actually had been 
a tear of the meniscus.  Nonetheless, the examiner concluded 
that no correlation was found to connect left knee disability 
with right knee disability.  It was further concluded that 
there was no evidence to connect back disability with right 
knee disability.  

On the other hand, Dr. Fast provided an opinion in February 
1999 to the effect that left knee disability and a good 
portion of the back degeneration were secondary to the right 
knee disability.  Dr. Fast, however, did not have the benefit 
of the veteran's entire medical record for review prior to 
the issuance of his opinion.  This is a most significant and 
probative factor.  Dr. Fast based his opinion on an 
examination and the review of an MRI and x-rays.  As a 
result, the Board will accord significant probative value to 
the well-reasoned and factually well-muscled VA examiner 
opinions.  Conversely, Dr. Fast's opinion is self-limiting 
(i.e., achieved without benefit of the veteran's entire 
medical history).  Accordingly, Dr. Fast's opinion will not 
be accorded significant weight in the Board's determination.

The veteran has repeatedly asserted, in writing and in his 
testimony, that his current left knee and back disabilities 
are related to his service connected right knee.  The veteran 
is competent to report what he observed and experienced.  
Case law and common sense, however, dictate that lay 
individuals may not render medical conclusions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
veteran as a layperson, lacks the ability to present a 
probative medical opinion to establish the manifestation of 
left knee and back disabilities as resulting from the service 
connected right knee disability.  In fact, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is far more likely than not that the 
veteran's current left knee and back disorders are not 
related to his military service or the service connected 
right knee disability.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims.





ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a back knee disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

